DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2006/0146233 A1).
Regarding claim 1, Park shows in Fig. 3 and related text a solid-state image sensor ([0028], lines 1-3), comprising: 
a first semiconductor chip (including silicon-on-insulator (SOI) structure 101/102;  [0029]-[0031]; see Examiner’s annotations below) including a first conductor 111B ([0030], line 7) and a pixel array PD ([0029], lines 7-9; note: only a unit pixel (i.e., one pixel of a pixel array) is depicted in Fig. 3); and 
a second semiconductor chip ([0032]-[0034]; see Examiner’s annotations below) bonded to the first semiconductor chip and including a second conductor 206B ([0032], lines 4-5) and a logic (peripheral) circuit ([0033], lines 1-10), 
wherein the first semiconductor chip and the second semiconductor chip are bonded together such that the first conductor and the second conductor overlap with each other and are electrically connected to each other ([0068], lines 1-4), and 
wherein an area of a bonding surface of the first conductor is greater than an area of a bonding surface of the second conductor, 

wherein a portion of the second conductor does not overlap with the first conductor along a vertical direction.

    PNG
    media_image1.png
    999
    1040
    media_image1.png
    Greyscale


Regarding claim 4, Park shows a region in which the bonding surface of the first conductor and the bonding surface of the second conductor are formed is blocked by one of the first conductor and the second conductor (Fig. 3).
Regarding claim 5, Park shows a region in which the bonding surface of the first conductor and the bonding surface of the second conductor are formed includes apertures (dielectric-filled spaces among metal lines 111A-111C and among metal lines 206A-206C; Fig. 3; [0030], line 5 and [0033], line 10).
Regarding claim 6, Park shows the first semiconductor chip has a wiring 108/109 and a connecting hole (filled by connection unit 109) is formed in the wiring (Fig. 3; [0030], lines 1-4).
The limitation "to fix a potential of the first conductor and to fix a potential of the second conductor" has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 7, Park shows the second semiconductor chip has a wiring 203/204A and a connecting hole (filled by first connection unit 204A) is formed in the wiring (Fig. 3; [0033], lines 5-8).
The limitation "to fix a potential of the first conductor and to fix a potential of the second conductor" has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, Park shows the first conductor is closer to the bonding surface of the first conductor than a control circuit Tx (105/106/107) formed on the first semiconductor chip (Fig. 3; [0029], lines 14-15), and wherein the second conductor is closer to the bonding surface of the second conductor than the logic circuit formed on the second semiconductor chip (Fig. 3).
Regarding claim 9, Park shows a first region (arbitrarily chosen) in which the first conductor and the second conductor are formed is equal to or larger than a second region (arbitrarily chosen) in which the pixel array is formed (Fig. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0146233 A1).
Regarding claim 2, Park discloses substantially the entire claimed invention, as applied to claim 1 above.
Park does not explicitly disclose the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 70% of a total bonding surface area of the first and second conductors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s device to perform the bonding such that the area of the bonding surface of the first conductor is equal to or more than 70% of a total bonding surface area of the first and second conductors, in order to optimize the characteristics (e.g., mechanical strength, electrical conductivity, thermal conductivity, reliability, etc.) of the bond between the first semiconductor chip and the second semiconductor chip.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, Park discloses substantially the entire claimed invention, as applied to claim 1 above.
Park does not explicitly disclose the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 60% of a total bonding surface area of the first and second conductors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s device to perform the bonding such that the area of the bonding surface of the first conductor is equal to or more than 60% of a total bonding surface area of the first and second conductors, in order to optimize the characteristics (e.g., mechanical strength, electrical conductivity, thermal conductivity, reliability, etc.) of the bond between the first semiconductor chip and the second semiconductor chip.
In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found.  The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811